QUESTION: May a fire truck illuminate its red lights and employ its siren when traveling to a station in another fire district to provide stand-by protection while the other fire district responds to an emergency in the first fire district?
SUMMARY: A fire truck in transit from its station to the station in another fire control district for the purpose of providing fire protection capability may illuminate its red lights and employ its siren when the second fire district is left unprotected as a result of its response to an emergency call in the first district. Your question is answered in the affirmative. Section 316.223 (1), F.S., provides that: No person shall drive or move or cause to be moved any vehicle or equipment upon any highway within this state with any lamp or device thereon showing or displaying a red or blue light visible from directly in front thereof except for certain vehicles hereinafter provided. (Emphasis supplied.) Section 316.223 (7), F.S., provides that this prohibition does not apply to fire vehicles "while in the performance of their necessary duties." I am of the opinion that covering for another fire control district is a "necessary duty" within the meaning of s. 316.223(7), F.S., when the other district is left unprotected because it has responded to a closer emergency within the first fire district. While s. 316.271(4), F.S., provides that sirens "shall not be used except when the vehicle is operated in response to an emergency call. . .," it is clear that an emergency situation exists when a fire district is left unprotected because it has responded to an emergency call in another district. To preserve, promote, and protect the health, welfare, and safety of citizens within the unprotected district, it is my opinion that your vehicles may employ red lights and sirens in transit to the unprotected fire control district station for the purpose of maintaining adequate fire control capability in that district.